Undercofler, Justice.
This appeal is from a judgment entered on June 26, *631974, overruling the appellee’s motion to dismiss the petition in the instant case. The record does not contain a certificate of the trial judge that the judgment from which the appeal was made is a judgment of such importance that an immediate review should be had. Under the decisions of this court in Califon Const. Co. v. Highland Apartments, Inc., 224 Ga. 610 (163 SE2d 744) and Levan v. Levan, 224 Ga. 611 (163 SE2d 739) the appeal must be and is dismissed.
Submitted September 20, 1974 —
Decided October 17, 1974.
Elsie H. Griner, for appellants.
W. D. (Jack) Knight, Knight, Perry & Franklin, J. Reese Franklin, for appellee.

Appeal dismissed.


All the Justices concur.